           Case 1:21-cv-05071-VEC Document 28 Filed 07/30/21 USDC           Page SDNY
                                                                                  1 of 2
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 7/30/2021
 ------------------------------------------------------------------- X
                                                                     :
 BARNET MARINE INC.,                                                 :
                                              Plaintiff,             :
                                                                     : 21-CV-5071 (VEC)
                            -against-                                :
                                                                     :     ORDER
                                                                     :
 LAUREL D SHIPPING LLC now known as LAUREL :
 SHIPPING LLC,                                                       :
                                              Defendant.             :
                                                                     :
 ------------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on July 30, 2021, the parties appeared for an initial pretrial conference;

       IT IS HEREBY ORDERED that Defendant must answer the complaint by no later than

Wednesday, September 1, 2021.

       IT IS FURTHER ORDERED that Defendant’s motion to vacate the Order directing the

Clerk to issue process of maritime attachment (Dkt. 11) and Defendant’s motion for a partial

judgment on the pleadings concerning the timeliness of Plaintiff’s amended demurrage claim

must be filed by no later than Friday, September 3, 2021. If Plaintiff believes that additional

discovery is needed before it can respond in opposition to the motions, Plaintiff is directed to

meet and confer with Defendant to come up with a joint expedited schedule for discovery on

topics related to the motions. A joint letter about such discovery is due no later than Friday,

September 17, 2021. If Plaintiff does not believe additional discovery is needed, its responses

in opposition to the motions are due no later than Friday, October 1, 2021 and Defendant’s

replies in support of its motions are due no later than Friday, October 15, 2021.

       IT IS FURTHER ORDERED that the Court will enter a case management plan by

separate order.
         Case 1:21-cv-05071-VEC Document 28 Filed 07/30/21 Page 2 of 2


       IT IS FURTHER ORDERED that if, at any time, both parties want a settlement

conference with the assigned Magistrate Judge or mediation as part of the Court-annexed

mediation program, they may submit a joint letter requesting a referral.



SO ORDERED.
                                                     _________________________________
Date: July 30, 2021                                        VALERIE CAPRONI
      New York, NY                                         United States District Judge




                                                 2
